United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 98-1539
                                  ___________

Cleve Wesley Stutzman,                 *
                                       *
             Appellant,                *
                                       *
       v.                              *
                                       *
Kirk W. Handrup, Sheriff, Hamilton     *
Sheriff&s Department; G. L. Schenck,   *
Trooper, Nebraska State Patrol; Gerald *
E. Rouse, County Court; Muriel A.      * Appeal from the United States
Dean, Supervisor, Department of        * District Court for the
Motor Vehicles; Gary F. Hatfield,      * District of Nebraska.
County Judge, Hamilton County          *
Courthouse; Chris Kolb, Sargent,       *
Nebraska State Patrol; Sonja Zaruba,   *   [UNPUBLISHED]
Clerk Magistrate, County Court,        *
Hamilton County Courthouse; Leland     *
B. Jones, Deputy County Attorney,      *
                                       *
             Appellees.                *
                                  ___________

                          Submitted: March 20, 1998
                              Filed: March 26, 1998
                                  ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.
       Cleve Wesley Stutzman sued a number of individuals who allegedly had some
involvement in his arrest and detention for a driving-related offense, claiming violations
of various constitutional rights, including religious freedom. Defendants moved to
dismiss; Stutzman moved for summary judgment; and the district court,1 concluding the
complaint neither complied with Federal Rule of Civil Procedure 8 nor stated a claim,
granted dismissal. Having carefully reviewed the record, we find no abuse of discretion
or error of law. Accordingly, we affirm the judgment of the district court. See 8th Cir.
R. 47A(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska, adopting the report and recommendations of the Honorable David L.
Piester, United States Magistrate Judge for the District of Nebraska.

                                           -2-